Citation Nr: 0823810	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-26 261	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center 
in San Francisco, California


THE ISSUE

Entitlement to payment or reimbursement for emergency 
services for a nonservice-connected disability at St. Helena 
Hospital, a non-VA facility from July 13, 2005, to July 16, 
2005.


REPRESENTATION

Appellant represented by:	Michael D. Kenney, Legal 
Assistant for Healthcare Receivables 
Management Company (AHC), Inc.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1958 to April 
1962.  

Under the provisions of 38 C.F.R. § 17.1004(a), the appellant 
is St. Helena Hospital, the entity that furnished the medical 
treatment. 


FINDINGS OF FACT

1. From July 13, 2005, to July 16, 2005, the veteran received 
continued medical services for a nonservice-connected heart 
block at St. Helena Hospital, a non-VA medical facility. 

2. At the time the veteran was transferred to St. Helena 
Hospital, which was beyond the initial evaluation and 
treatment for a medical emergency, his condition had 
stabilized. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for emergency 
services for a nonservice-connected disability at St. Helena 
Hospital, a non-VA facility from July 13, 2005, to July 16, 
2005, have not been met.  38 U.S.C.A. § 1725, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 17.1000, 17.1002, 17.1004 
(2007).



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Post-adjudication VCAA notice was provided by letter, dated 
in March 2006.  

Regarding the VCAA notice as to the provisions for the 
effective date of the claim and for the degree of disability 
assignable, the claim involves a one-time payment or 
reimbursement of medical expenses in which no effective date 
or disability rating is awarded as a matter of law.  
Therefore, there is no possibility of any prejudice to the 
veteran with respect to any content error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).



As for the VCAA requirement of notice of the evidence 
necessary to substantiate the claim, at this stage of the 
appeal, when the veteran already has notice of the adverse 
determination and the statement of the case has been issued, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim.  

For this reason, the deficiency as to the timing of the VCAA 
notice is harmless error.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Also, further delay of the case to inform the veteran again 
of the information already provided would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As no additional evidence pertinent to 
the claim has been identified, the Board concludes that the 
duty to-assist provisions of the VCAA have been complied 
with.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On July 13, 2005, the veteran was admitted to the emergency 
room at Redbud Community Hospital for a complete heart block.  
A temporary pacemaker was inserted.  Immediately after the 
placement of the pacemaker, the veteran's blood pressure 
normalized.  After obtaining authorization from VA, the 
decision was made to transfer the veteran to St. Helena 
Hospital for implantation of a permanent pacemaker.  The 
veteran was subsequently transferred by air ambulance to St. 
Helena Hospital and admitted to the intensive care unit.  The 
permanent pacemaker was implanted on July 14, 2005, without 
complication, and the veteran was discharged from St. Helena 
Hospital on July 16, 2005. 

In September 2005, VA paid Redbud Community Hospital for the 
emergency services on July 13, 2005. 

In September 2005, after a review of the records, a VA 
health-care provider reported that when the veteran was 
transferred to St. Helena Hospital for a permanent pacemaker 
he was in stable condition. 

In October 2005, VA notified the appellant that VA could not 
pay for the medical services provided from July 13, 2005, to 
July 16, 2005, because the veteran's condition had stabilized 
such that he could have been safely transferred to a VA or 
other facility. 



Law and Regulations

Payment or reimbursement for emergency services for a 
nonservice-connected condition at a non-VA facility may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  

To be eligible for payment or reimbursement all of the 
following conditions must be met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);



(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and



(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

Analysis

The record shows that the veteran did not have a service-
connected disability or was the veteran participating in a VA 
vocational rehabilitation program at the time of his 
hospitalization from July 13, 2005, to July 16, 2005.  For 
these reasons, the veteran is not eligible for payment or 
reimbursement of medical expenses under 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120, pertaining to a veteran with a 
service-connected disability.

The criteria for payment or reimbursement for emergency 
services for a nonservice-connected disability in a non-VA 
facility under 38 U.S.C.A. § 1725 include the requirement 
that when the medical care is provided beyond the initial 
emergency evaluation that the treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time the 
veteran becomes stabilized).  38 C.F.R. § 17.1002(d).

The record shows that VA did pay for the initial emergency 
evaluation on July 13, 2005, at the emergency room of the 
Redbud Community Hospital.  The record also shows that at the 
Redbud Community Hospital, after a temporary pacemaker was 
inserted, the veteran's blood pressure normalized.  The 
veteran was subsequently transferred by air ambulance to St. 
Helena Hospital for a permanent pacemaker, which was 
implanted on July 14, 2005, without complication, and the 
veteran was discharged from St. Helena Hospital on July 16, 
2005. 


While VA authorization was apparently obtained for transfer 
of the veteran to St. Helena Hospital, the appellant asserts 
that payment or reimbursement is warranted because of medical 
necessity, which goes to the question of whether there was a 
continuing medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility. 

Under 38 C.F.R. § 17.1002 (d), a medical emergency only lasts 
until the time the veteran becomes stabilized.  In this case, 
after a review of the records, a VA health-care provider 
reported that when the veteran was transferred to St. Helena 
Hospital for a permanent pacemaker he was in stable 
condition.

This evidence is not disputed.  And the argument of medical 
necessity does not equate to the regulatory standard that a 
medical emergency only lasts until the time the veteran 
becomes stabilized.  Stated differently, while the permanent 
pacemaker was a medical necessity, after the temporary 
pacemaker was inserted the veteran's condition had stabilized 
such that he could be safely transferred to a facility for a 
permanent pacemaker, which clearly occurred. 

As one of the criteria required for payment or reimbursement 
for emergency services for a nonservice-connected condition 
at a non-VA facility has not been met, the Board need not 
address whether a VA facility was available. 

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 C.F.R. § 5107(b).




ORDER

Payment or reimbursement for medical services for a 
nonservice-connected disability at St. Helena Hospital, a 
non-VA facility from July 13, 2005, to July 16, 2005, is 
denied.

___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


